Exhibit 10.2

FIRST AMENDMENT TO AZZ INC.
2014 LONG TERM INCENTIVE PLAN


This First Amendment to the AZZ Inc. 2014 Long Term Incentive Plan (the “First
Amendment”), entered into to be effective as of January 20, 2016 (the “Effective
Date”), amends that certain 2014 Long Term Incentive Plan (the “2014 Plan”)
adopted by AZZ Inc. (the “Company”). Capitalized terms used but not defined
herein shall have the same meanings as set forth in the Plan.


WHEREAS, pursuant to Section 19(k) of the 2014 Plan the Compensation Committee
may amend the Plan from time to time and desires to amend certain provisions
contained in the 2014 Plan;


NOW, THEREFORE, the 2014 Plan shall be amended effective as of the Effective
Date as provided for below:


1. Section 19 of the 2014 Plan is hereby amended to add the following subsection
(m):


(m)    Without limiting the generality of Section 19(c) above, the 2014 Plan and
any Awards granted hereunder shall be subject to the terms of the AZZ Inc.
Compensation Recovery Policy adopted by the Board on January 20, 2016, as such
may be amended from time to time.


2. All terms and conditions of the 2014 Plan, as amended hereby, remain in full
force and effect.


[Remainder of Page Intentionally Left Blank]




IN WITNESS WHEREOF, the Company has executed this First Amendment as of the
Effective Date.




AZZ INC.




By:    /s/ Tara D. Mackey        


Name:     Tara D. Mackey        


Title:    Chief Legal Officer and Secretary

1